                                                                                  1   MICHAEL D. ROUNDS, ESQ., Nevada Bar No. 4734
                                                                                      mrounds@bhfs.com
                                                                                  2   MAXIMILIEN D. FETAZ, ESQ., Nevada Bar No. 12737
                                                                                      mfetaz@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: (702) 382-2101
                                                                                  5   Facsimile: (702) 382-8135
                                                                                  6   MEGHAN C. MURPHEY, ESQ. (pro hac vice)
                                                                                      mcmurphey@bwslaw.com
                                                                                  7   BURKE, WILLIAMS & SORENSEN, LLP
                                                                                      1851 East First Street, Suite 1550
                                                                                  8   Santa Ana, CA 92705-4067
                                                                                      Telephone: (949) 863-3363
                                                                                  9   Facsimile: (949) 863-3350
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Attorneys for Plaintiff Cenegenics, LLC
                                                                                 11                                  UNITED STATES DISTRICT COURT
                                            100 North City Parkway, Suite 1600
                                                Las Veg as, NV 8910 6-4614




                                                                                 12                                      DISTRICT OF NEVADA
                                                      702.382.2101




                                                                                 13   CENEGENICS, LLC,                                CASE NO.: 2:19-cv-01675-KJD-DJA
                                                                                 14                     Plaintiff,
                                                                                                                                      STIPULATION AND ORDER FOR
                                                                                 15   v.                                              DISMISSAL WITH PREJUDICE
                                                                                 16   ETERNITY HEALTH, LLC, a Florida
                                                                                      limited liability company; and ETERNITY
                                                                                 17   HEALTH MD, an unknown entity,
                                                                                 18                     Defendants.
                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28


                                                                                                                                  1
                                                                                  1          Plaintiff Cenegenics, LLC (“Plaintiff”) and Defendants Eternity Health, LLC and Eternity
                                                                                  2   Health MD (“Defendants”), by and through their counsel of record, and pursuant to Federal Rule
                                                                                  3   of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate, in consideration of the parties’ reaching a
                                                                                  4   written settlement agreement that resolves all claims against Defendants, to the Dismissal With
                                                                                  5   Prejudice of this action, with each party to bear its own attorney’s fees and costs.
                                                                                  6          IT IS SO STIPULATED:
                                                                                  7   DATED: January 9, 2020                                DATED: January 9, 2020
                                                                                  8   BROWNSTEIN HYATT FARBER                               XANDER LAW GROUP, P.A.
                                                                                      SCHRECK, LLP
                                                                                  9
                                                                                      /s/ Meghan C. Murphey                                 /s/ Jose Javier Teurbe-Tolon
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   MICHAEL D. ROUNDS, ESQ.                               JOSE JAVIER TEURBE-TOLON, ESQ.
                                                                                      Nevada Bar No. 4734                                   jose@xanderlaw.com
                                                                                 11   mrounds@bhfs.com                                      One N.E. 2nd Avenue, Suite 200
                                            100 North City Parkway, Suite 1600




                                                                                      MAXIMILIEN D. FETAZ, ESQ.                             Miami, FL 33132
                                                Las Veg as, NV 8910 6-4614




                                                                                 12   Nevada Bar No. 12737                                  Telephone: (305) 767-2001
                                                                                      mfetaz@bhfs.com                                       Facsimile: (855) 926-3370
                                                      702.382.2101




                                                                                 13   BROWNSTEIN HYATT
                                                                                      FARBER SCHRECK, LLP                                   Attorneys for Defendants
                                                                                 14   100 North City Parkway, Suite 1600                    Eternity Health, LLC and
                                                                                      Las Vegas, NV 89106-4614                              Eternity Health MD
                                                                                 15   Telephone: (702) 382-2101
                                                                                      Facsimile: (702) 382-8135
                                                                                 16
                                                                                      BURKE, WILLIAMS & SORENSEN, LLP
                                                                                 17   MEGHAN C. MURPHEY, ESQ.
                                                                                      (pro hac vice)
                                                                                 18   mcmurphey@bwslaw.com
                                                                                      1851 East First Street, Suite 1550
                                                                                 19   Santa Ana, CA 92705-4067
                                                                                      Telephone: (949) 863-3363
                                                                                 20   Facsimile: (949) 863-3350
                                                                                      Attorneys for Plaintiff
                                                                                 21   Cenegenics, LLC
                                                                                 22

                                                                                 23                                        ORDER
                                                                                 24                                        IT IS SO ORDERED:
                                                                                 25

                                                                                 26                                        U.S. DISTRICT COURT JUDGE
                                                                                 27                                        DATED:      1/13/2020
                                                                                 28


                                                                                                                                        2
